DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "30’;30” (as presented in the specification and not present in the drawings, to designate the first and second component) and "34e,34f as presented in the specification and in the drawings to designate the disk and braking member which the claims indicate are intended to be the first and second component".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1,10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1,10 recite “in the second position the first and second component of the clutch are secured for joint rotation” where this is generally unclear as the clutch when in the second position is anchored to the housing and does not rotate, as such the use of rotation terminology in this position is unclear (Par 0033 of present US Publication of the application).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of 
Claims 1-7,10,12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20180135512 to Poulin in view of US Patent 4546865 to Hodgman.
As to claim 1, Poulin discloses An aircraft engine assembly comprising: an engine having an engine shaft (20,46); an output shaft (48); a clutch (358,360) in driving engagement between the engine shaft and the output shaft, the clutch having a first component (358) in driving engagement with the engine shaft and a second component (360), the clutch operable between a first configuration and a second configuration, in the first configuration the first component is rotatable relative to the second component (358 spins relative to 360, Par 0051 360 “can engage 358”) and the engine shaft is rotatable relative to the output shaft (clutch 358/360 disengaged: Par 0051), in the second configuration the first and second components are engaged with one another such that rotation of the first component relative to the second component is limited and the engine shaft rotates with the output shaft (clutch 358/360 engaged: Par 0051), the clutch configured to selectively engage the engine shaft to the output shaft via the 
While Poulin disclose a mechanical lock (actuator of 360) operable between a first position and a second position (disengaged, engaged), in the first position the mechanical lock is disengaged from the first component of the clutch (360 disengaged from 358), and in the second position the first component and the second component of the clutch are secured for joint rotation one relative to the other (360 engaged with 358) Poulin does not disclose details regarding the clutch and locking configuration.
Hodgman discloses a mechanical lock (solenoid 56 which pushes clutch component 54 of 26 into contact with 44) operable between a first position (open) and a second position (closed), in the first position the mechanical lock is disengaged from the first component of the clutch (Fig 3 open), and in the second position the first component and the second component of the clutch are secured for joint rotation one relative to the other (56 actuated to place 54 against 44 for joint rotation).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Poulin to include a mechanical lock operable between a first position and a second position, in the first position the mechanical lock is disengaged from the first component of the clutch, and in the second position the first component and the second component of the clutch are secured for joint rotation one relative to the other using the teachings of Hodgman so as to create a dog style clutch that would connect the shaft 48 and shaft section of 358 so as 
As to claim 2, Poulin discloses a gear train including a driver sun gear (350) secured to the engine shaft (46), a driven sun gear (352), planet gears meshed with both of the driver sun gear and the driven sun gear (356,354), and a planet carrier rotatably supporting the planet gears (358), the output shaft drivingly engaged to one of the driven sun gear and the planet carrier (48,352), the other of the driven sun gear and the planet carrier rotating upon rotation of the engine shaft in the first configuration of the clutch (Par 0051), rotation of the other of the driven sun gear and the planet carrier limited by the clutch in the second configuration of the clutch (Par 0051).
As to claim 3, Poulin discloses the first component of the clutch is a disk secured to the other of the driven sun gear and the planet carrier (as modified above 358 of Poulin has disc  Hodgman 44 “first component” which will come into contact with brake disc Hodgman 54 as attached to Poulin 48), the second component of the clutch (brake disc Hodgman 54 of  as attached to Poulin 48) being a braking member operable between a free configuration in which the disk and the braking member are rotatable relative to one another (disengaged, Hodgman Fig 3) and a braking configuration in which the braking member limits rotation of the disk relative to the braking member (Hodgman: 54 actuated against 44).
As to claim 4, Poulin discloses the braking member (the braking member includes braking pads receiving the disk therebetween, the brake pads in contact 
As to claim 5, Poulin discloses the mechanical lock includes a rod (rod section of 54 as surrounding 26) and an actuator engaged to the rod (56), the actuator operable to move the rod between the first and second positions of the mechanical lock (Col 5, Line 29-45).
As to claim 6, Poulin discloses the actuator is a solenoid (56).
As to claim 7, Poulin does not expressly disclose a de-energized position of the mechanical lock corresponds to the second position, however Hodgman discloses how the plate is actuated in one direction by a spring 68 and in the opposite by the actuator 56. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plate be spring actuated into contact with the corresponding brake with the solenoid acting to push the two plates apart, resulting in a de-energized position of the mechanical lock corresponds to the second position, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
As to claim 10, Poulin discloses an intermittent internal combustion engine having an engine shaft; a turbine (26) having a turbine shaft (20) drivingly engaged to the engine shaft (46), the turbine having a turbine inlet fluidly 
As to claim 12, Poulin discloses a compressor (24) in driving engagement with the turbine shaft (via airflow through engine), the compressor having a compressor outlet fluidly connected to an inlet of the intermittent internal combustion engine (Fig 1).
As to claim 13, Poulin discloses a gear train including a driver sun gear secured to the engine shaft, a driven sun gear, planet gears meshed with both of the driver sun gear and the driven sun gear, and a planet carrier rotatably supporting the planet gears, the output shaft drivingly engaged to one of the driven sun gear and the planet carrier, the other of the driven sun gear and the planet carrier rotating upon rotation of the engine shaft in the first configuration of the clutch, rotation of the other of the driven sun gear and the planet carrier limited by the clutch in the second configuration of the clutch (as rejected Claim 2 above).
As to claim 14, Poulin discloses the first component of the clutch is a disk secured to the other of the driven sun gear and the planet carrier, the second component of the clutch being a braking member operable between a free configuration in which the disk and the braking member are rotatable relative to one another and a braking configuration in which the braking member limits rotation of the disk relative to the braking member (as rejected Claim 3 above).

Claims 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20180135512 to Poulin in view of US Patent 4546865 to Hodgman as applied to Claim 10 above and further in view of US Publication 2016/0376981 to Ullyott.
As to claim 11, Poulin does not expressly disclose the intermittent internal combustion engine is a rotary engine which is taught by Ullyott (Par 0067).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Poulin to include how the intermittent internal combustion engine is a rotary engine using the teachings of Ullyott as this would have been a reasonable alternative engine for use with the gear system of Poulin as known in the art that would have yielded predictable results at the time in the art based on availability of components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746